 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 21st day of
March 2006 between Sentigen Holding Corp., a Delaware corporation (the
“Company”) and G. Scott Segler (the “Employee”).
RECITALS
          WHEREAS, the Employee has been employed by the Company since
September 19, 2005 formerly as its Vice President, Finance and effective as of
January 1, 2006 as its Chief Financial Officer;
          WHEREAS, the Employee desires to continue to be employed by the
Company upon the terms and conditions hereinafter set forth; and
          WHEREAS, the Company desires to continue to employ the Employee upon
the terms and conditions hereinafter set forth.
WITNESSETH:
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto, each intending to be legally bound hereby,
agree as follows:
1. Employment.
     During the Employment Term (as defined below), the Employee shall serve as
the Chief Financial Officer of the Company and its subsidiaries with the
authority and responsibilities typically associated with such position, and
shall report to and perform such duties as are assigned by Thomas J. Livelli,
the Company’s Chief Executive Officer and President, and the Board of Directors
of the Company (the “Board”).
2. Performance.
     (a) The Employee shall devote his entire business efforts, time, attention,
skill and energy exclusively to the performance of his duties hereunder.
     (b) The Employee represents and covenants to the Company that he is not
subject or a party to any employment agreement, non-competition covenant,
non-disclosure agreement, consulting or any similar agreement, covenant,
understanding or restriction that would prohibit the Employee from executing
this Agreement and performing his duties and responsibilities hereunder, or that
would in any manner, directly or indirectly, limit or affect the duties and
responsibilities that may now or in the future be assigned to the Employee by
the Company.
     (c) The Employee shall at all times comply with policies and procedures
adopted by the Company for its employees, including without limitation the
procedures and policies adopted

 



--------------------------------------------------------------------------------



 



by the Company regarding conflicts of interest, but only to the extent such
policies are not in conflict with the express provisions of this Agreement.
3. Term.
     The employment term of this Agreement shall commence as of the date of this
Agreement and shall continue for one year thereafter (the “Employment Term”),
except as provided in Section 10 hereof.
4. Base Compensation; Bonus.
     (a) For all services rendered by the Employee hereunder, the Company shall
pay the Employee an annual salary at the rate of $175,000 for the Employment
Term (the “Salary”), plus such additional amounts, if any, as may be approved by
the Board, less withholding required by law or agreed to by the Employee,
payable in installments at such times the Company customarily pays its other
senior officers (but in any event no less often than monthly). The Salary shall
be reviewed at least annually by the Board to determine if an increase (but not
a decrease) is appropriate, which increase shall be in the sole discretion of
the Board. The Employee alone, and not the Company, shall be responsible for the
payment of all federal, state and local taxes in respect of the payments to be
made and benefits to be provided under this Agreement or otherwise (except to
the extent withheld or required to be withheld by the Company).
     (b) The Employee may receive bonuses on such dates, in such amounts and on
such other terms as may be determined by the Board in its sole discretion.
     (c) The Employee shall be entitled to a car allowance of $800 per month
during the Employment Term.
5. Expenses.
     The Employee shall be reimbursed for the reasonable business expenses
incurred by him in connection with his performance of services hereunder during
the Employment Term to the extent that such expenses are customarily paid to
senior officers by the Company upon presentation of an itemized account and
written proof of such expenses.
6. Other Benefits.
     The Employee shall be entitled to participate in and receive any fringe
benefits customarily provided by the Company to its employees of comparable
standing with the Employee (including, but not limited to, any profit-sharing,
pension, hospital, major medical insurance and group life insurance plans as in
effect from time to time in accordance with the terms of such plans), all as
determined from time to time by the Board; provided, however, that the Company
has no obligation to provide these benefits to its employees.
7. Confidential Information.

-2-



--------------------------------------------------------------------------------



 



     (a) The Employee agrees that the Confidential Information is the Company’s
exclusive property and shall not be copied or removed from the Company’s
premises except for Company business.
     (b) The Employee will not, without the Company’s prior written permission,
disclose to anyone outside of the Company or use in other than the Company’s
business, either during or after the term of his employment with the Company,
any Confidential Information. If the Employee leaves the employ of the Company,
the Employee will return all copies of any Confidential Information to the
Company.
     (c) The Employee will hold all third-party confidential or proprietary
information in the strictest confidence and do all things necessary for the
Company to comply with the provisions of all contracts to which the Company is a
party.
     (d) For the purposes of Sections 7, 8 and 9 hereof:
          (1) “Confidential Information” shall mean confidential or other
proprietary information received, developed or learned by the Employee in
connection with his employment with the Company, including without limitation,
all data, reports, interpretations, research and development, forecasts,
records, agreements, contracts and other documents (whether written or oral, and
whether prepared by or on behalf of the Company) containing or otherwise
reflecting information concerning the Company, its subsidiaries, affiliates,
clients, customers, investors, joint venture and strategic partners, including
without limitation, financial information, trade secrets, proprietary
technology, strategies, studies, know-how, techniques, marketing plans and
opportunities, cost and pricing data, forecasts, inventions, customer lists,
developments, improvements, discoveries, patents, patent applications,
technologies, processes, formulaes, research, methods, procedures, designs,
models, testing systems, computer software and programs (including source code
and related documentation), test and/or experimental data and results,
laboratory notebooks, drawings and technical information and materials and other
confidential business information. Confidential Information shall not include
any portion of the Confidential Information which (a) is or becomes generally
available to the public other than as a result of a disclosure or any improper
action or inaction by the Employee, (b) becomes available to the Employee on a
non-confidential basis from a source other than the Company or its
representatives which has represented to the Employee (and which Employee has no
reason to disbelieve after due inquiry) that it is entitled to disclose it, or
(c) was in the possession of or was known to the Employee on a non-confidential
basis prior to the disclosure thereof to the Employee by the Company or its
representatives.
          (2) “Developments” shall mean any trade secret, idea, invention,
improvement, patent, patent application, novel technique, design of a useful
article (whether the design is ornamental or otherwise), computer program
(including source and object code), data base, documentation and original works
of authorship.
8. Assignment of Inventions and Original Works.
     (a) The Employee hereby assigns to the Company or to any party designated
by the Company the entire right, interest and title to all Developments made,
conceived or first reduced

-3-



--------------------------------------------------------------------------------



 



to practice solely or jointly by the Employee, whether or not such Developments
are patentable, copyrightable or developed during normal working hours, which:
(i) were made, conceived or first reduced to practice in the course of
performance of the Employee’s employment duties, or with the use of the
Company’s time, materials, funds or facilities; or (ii) are directly related to
information, technology or investigations of the Company to which the Employee
has access as part of work for the Company. The Employee acknowledges that all
original works of authorship which are made by the Employee within the scope of
his Employment and which are protectable by copyright are “works made for hire,”
within the meaning of 17 U.S.C. § 10 1.
     (b) In connection with any of the Developments assigned by Section 8(a)
hereof, the Employee will (i) promptly disclose them to the Company and (ii) on
request of the Company, promptly execute an assignment to the Company and do
anything else necessary to enable the Company to secure a patent, copyright or
other form of protection therefor. Employee waives and releases, to the extent
permitted by law, all rights to the foregoing.
9. Non-Competition.
     (a) During the Employment Term, the Employee will not, directly or
indirectly, engage in any activity competitive with or adverse to the Company’s
business or welfare, whether alone or as a principal, employee or consultant of
or to any other person or entity.
     (b) Upon termination of his employment, the Employee will return all
Confidential Information and all product specifications, documentation, customer
lists, and all other Company property and will not remove or retain any product
specifications, documentation, customer lists, letters, papers or copies thereof
or any other Confidential Information. All of the above-described documents made
available to the Employee by the Company or made or compiled by the Employee and
all copies thereof are and shall remain the sole and exclusive property of the
Company and shall be delivered to the Company on the termination of the
Employee’s employment or at any other time upon request of the Company.
     (c) Upon termination of his employment for any reason (other than for “good
reason” or for termination “without cause” as set forth in (d) below), the
Employee will not, for a period of twelve months after the date of termination:
          (1) unless acting pursuant hereto or with the prior written consent of
the Chief Executive Officer of the Company, directly or indirectly, own, manage,
operate, join, control, finance or participate in the ownership, management,
operation, control or financing of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with or use or permit his name to be used in connection with, any business or
enterprise engaged within any portion of the United States or Canada (whether or
not such business is physically located within the United States or Canada) and
any other country where the Company does business during the Employment Term
(the “Territory”) in any business whose products, services or activities
compete, directly or indirectly, in whole or in part with the products, services
or activities of the Company or its subsidiaries at the date of termination of
Employee’s employment by the Company or at any time within one year prior
thereto. Without limiting the foregoing, the current products, services and
activities of the Company shall be deemed to include, without limitation,
(i) contract research and development services to the drug

-4-



--------------------------------------------------------------------------------



 




discovery community in the areas of molecular and cellular biology, protein
biochemistry, bio-processing, high throughput screening and assay development
and mouse genetics; (ii) research products including media and reagents for
culture of mouse embryos, murine embryonic stem cells and reagents, reagents for
gene transfer and expression and cell culture media; and (iii) development of
assays for the screening of G Protein-Coupled Receptors and other target classes
and pharmaceutical discovery efforts utilizing such technology;
          (2) directly or indirectly solicit or request any customer of the
Company to transfer its business from the Company to any other person or entity;
or
          (3) directly or indirectly induce or attempt to influence any present
or future employee of the Company to terminate his or her employment with the
Company.
     (d) In the event Employee’s employment is terminated for “good reason” or
“without cause” as defined in Section 10 herein, the provisions of Section 9(c)
will remain in effect for six months after the date of termination.
     (e) It is recognized by Employee that the business of the Company and
Employee’s connection therewith is or will be involved in activity throughout
the Territory, and that more limited geographical limitations on the covenants
contained in Section 9(c) hereof are therefore not appropriate.
     (f) In the event that any of the provisions of this Section 9 should ever
be deemed to exceed the temporal, geographic or occupational limitations
established by applicable law, then such provision shall be reformed to the
maximum temporal, geographic or occupational limitations established by
applicable law.
     (g) Employee agrees that his obligations under this Section 9 shall survive
and be enforceable after termination of his employment.
10. Termination.
     The Employment Term, the Salary, and any and all other rights of the
Employee under this Agreement or otherwise as an employee of the Company will
terminate (except as otherwise provided in this Section 10):
     (a) if the Employee becomes totally disabled (as defined below), and
thereafter the Company shall have no further liability or obligation to the
Employee hereunder except as follows: the employee shall receive (i) any unpaid
Salary that has accrued through the date of termination; (ii) continued Salary
for six (6) months following the date he is considered totally disabled; and
(iii) whatever benefits that he may be entitled to receive under any then
existing disability benefit plans of the Company. For the purposes hereof, the
Employee shall be deemed to be “totally disabled” if the Employee is considered
totally disabled under the Company’s group disability plan in effect at that
time, if any, or in the absence of any such plan, under applicable Social
Security regulations. In the event of any dispute as to the disability of the
Employee under this Section 10(a), the Employee shall submit to a physical
examination by a licensed physician mutually satisfactory to the Company and the
Employee, the cost of such

-5-



--------------------------------------------------------------------------------



 



examination to be paid by the Company, and the determination of such physician
shall be determinative.
     (b) if the Employee dies, and thereafter the Company shall not have any
further liability or obligation to the Employee, his executors, administrators,
heirs, assigns or any other person claiming under or through him except that the
Employee’s estate shall receive any unpaid Salary that has accrued through the
date of termination and any other benefits due Employee as outlined in
Section 6.
     (c) for “cause” immediately upon notice from the Company of the termination
date (other than termination provided in (d) or (e) of this Section 10) or upon
receipt by the Company of notice of termination from Employee other than “for
good reason” (as defined below), and thereafter the Company shall not have any
further liability or obligation to the Employee, except that the Employee shall
receive any unpaid Salary that has accrued through the date of termination, net
of any liabilities that the Employee may have to the Company. For purposes of
this Agreement, “cause” shall mean (i) the failure of the Employee to observe or
perform (other than by reason of illness, injury or incapacity) any of the
material terms or provisions of this Agreement; (ii) the Employee’s failure to
adhere to any material written policy of the Company unless such policy
conflicts with this Agreement if the Employee has been given a reasonable
opportunity to comply with such policy or cure his failure to comply;
(iii) Employee’s habitual or willful neglect or disregard of directives of the
Chief Executive Officer or the Board; (iv) the appropriation (or attempted
appropriation) of a business opportunity of the Company, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the Company; (v) the misappropriation (or attempted
misappropriation) of any of the Company’s funds or property; or (vi) dishonesty,
willful misconduct, neglect of the Company’s business, act of moral turpitude
which tends to reflect unfavorably on the Company, fraud, embezzlement or
habitual insobriety.
     (d) “without cause” at any time by giving the Employee 30 days’ notice of
the termination date. Under such circumstances, the Company will continue to pay
to Employee, over time as he would have been paid pursuant to this Agreement,
the Salary under Section 4 for the remainder of the Employment Term (which
amount shall be paid, over time pursuant to this Agreement) and the Company
shall continue any benefits Employee is receiving at the time of such
termination for such period. The Employee shall not be entitled to any
compensation under this Section 10(d) unless the Employee executes and delivers
to the Company (after notice of termination) a release in a form reasonably
satisfactory to the Company by which the Employee releases the Company from any
obligations and liabilities of any type whatsoever, except for the Company’s
obligation to provide the Salary, specified in this Section 10(d). The parties
hereto acknowledge that the Salary to be provided under this Section 10(d) is to
be provided in consideration for the above-specified release.
     (e) “for good reason” at any time with 30 days’ notice if (i) without
Employee’s express written consent, any failure by the Company to comply with
any material provision of this Agreement, which failure has not been cured
within 10 business days after notice of such non-compliance has been given by
Employee to the Company; (ii) the occurrence (without Employee’s express written
consent which consent shall not be unreasonably withheld) during the Employment
Term of any change in Employee’s responsibilities which, in the judgment of a

-6-



--------------------------------------------------------------------------------



 



reasonably prudent person, represents a materially adverse change in his
responsibilities, except if such change is because of total disability,
retirement, death or for cause; (iii) the relocation of Employee’s office to a
location more than 100 miles from the location or locations at which Employee
performed his duties previously, except for required travel on the Company’s
business to the extent substantially consistent with Employee’s normal business
travel obligations and except as agreed to by the Company and Employee; or
(iv) any reduction in Employee’s annual Salary. Under such circumstances, the
Employee shall be subject to the restrictions set forth in, and shall be
entitled to the compensation provided in, Section 10(d).
     (f) in the event that a Change of Control (as defined below) shall occur
during the Employment Term then, under such circumstances, the Company (or its
successor) will continue pay to Employee, the Salary under Section 4 (less
applicable withholding) for a period of twelve months (commencing after any
three month period referenced below) in installments at such times as the
Company (or its successor) customarily pays its other senior officers and the
Company shall continue any benefits Employee is receiving at the time of such
termination for such period; provided, that Employee agrees to remain employed
with the Company (or its successor) for a period of three months following such
Change in Control if so requested by the Company (or its successor). For
purposes hereof, a “Change of Control” shall be deemed to occur if any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act of 1934
(“Exchange Act”)), other than the Company or an affiliate of the Company,
becomes the “beneficial owner” (as referred in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the voting power of the Company’s securities in one or more
transactions (including by way of merger or reorganization), or a sale of all or
substantially all of the Company’s assets. The Employee shall not be entitled to
any compensation under this Section 10(f) unless the Employee executes and
delivers to the Company a release in a form reasonably satisfactory to the
Company by which the Employee releases the Company from any obligations and
liabilities of any type whatsoever, except for the Company’s obligation to
provide the Salary specified in this Section 10(f). The parties hereto
acknowledge that the Salary to be provided under this Section 10(f) is to be
provided in consideration for the above-specified release.
11. Offset.
     The Company, in addition to all other rights and remedies, shall have the
right to offset against all moneys due to the Employee any sums due to the
Company from the Employee under this Agreement.
12. Remedies.
     (a) The Employee expressly acknowledges that the remedy at law for any
breach of Sections 7, 8 and 9 may cause irreparable harm to the Company, that
the Company’s remedies at law for his breach of Sections 7, 8 and 9 will be
inadequate, and that upon any such breach or threatened breach, the Company
shall be entitled as a matter of right to injunctive relief in any court of
competent jurisdiction, in equity or otherwise, and to enforce the specific
performance of the Employee’s obligations under these provisions without the
necessity of proving the actual damage to the Company or the inadequacy of a
legal remedy. Subject to the remainder of this Section 12, the rights conferred
upon the Company by the preceding sentence shall not be

-7-



--------------------------------------------------------------------------------



 



exclusive of, but shall be in addition to, any other rights or remedies which
the Company may have at law, in equity or otherwise.
     (b) The Employee agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of Sections 7, 8 and 9 hereof, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
     (c) In the event of a lawsuit by either party to enforce the provisions of
this Agreement, including, but not limited to, Sections 7, 8 and 9 hereof, the
prevailing party shall be entitled to recover reasonable costs, expenses and
attorney’s fees from the other party.
13. General.
     (a) The terms of this Agreement shall be governed by the laws of the State
of New York, disregarding any principles of conflicts of law that would
otherwise provide for the application of the substantive law of another
jurisdiction. Each of the parties (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection to the venue of any such suit, action or proceeding and the right
to assert that such forum is not a convenient forum, and (iii) irrevocably
consents to the jurisdiction of the New York State Supreme Court, County of New
York, and the United States District Court for the Southern District of New York
in any such suit, action or proceeding. Each of the parties further agrees to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding in the New York State Supreme Court, County of
New York, or in the United States District Court for the Southern District of
New York and agrees that process upon it mailed by certified mail to its address
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding.
     (b) For purposes of Sections 7, 8, 9 and 12, the term “Company” shall be
deemed to include any incorporated or unincorporated subsidiaries or affiliates
of the Company and any majority-owned subsidiaries thereof, including without
limitation, Cell & Molecular Technologies, Inc. and Sentigen Biosciences, Inc.
     (c) All notices required to be given under this Agreement shall be in
writing and shall be deemed to have been given when personally delivered or when
mailed by registered or certified mail, postage prepaid, return receipt
requested, or when sent by Federal Express or other overnight delivery service,
addressed as follows:

-8-



--------------------------------------------------------------------------------



 



TO THE EMPLOYEE:
G. Scott Segler
301 East 79 Street
Apartment # 35N
New York, New York 10021
TO THE COMPANY:
Sentigen Holding Corp.
445 Marshall Street
Phillipsburg, NJ 08865
Attention: Chief Executive Officer
with a copy to:
Merrill M. Kraines
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103
     (d) This Agreement supersedes all prior agreements and sets forth the
entire understanding among the parties hereto with respect to the subject matter
hereof and may not be modified or amended in any way except upon written
amendment mutually agreed and executed by the Company and Employee. Without
limitation, nothing in this Agreement shall be construed as giving the Employee
any right to be retained in the employ of the Company beyond the expiration of
the Employment Term.
     (e) All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit and be enforceable by the respective heirs,
representatives, successors (including any successor as a result of a merger or
similar reorganization) and assigns of the parties hereto, except that the
duties and responsibilities of the Employee hereunder are of a personal nature
and shall not be assignable in whole or in part by the Employee.
     (f) Notwithstanding the termination of this Agreement and of the Employee’s
employment by the Company, by reason of the Employee’s disability under Section
10(a) hereof, or for cause under Section 10(c) hereof, or by expiration of the
Employment term, this Agreement shall continue to bind the parties for so long
as any obligations remain under the terms of this Agreement.
     (g) No waiver of any breach of this Agreement shall be construed to be a
waiver as to succeeding breaches.
     (h) If any provision of this Agreement or application thereof to anyone
under any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which

-9-



--------------------------------------------------------------------------------



 



can be given effect without the invalid or unenforceable provision or
application and shall not invalidate or render unenforceable such provision in
any other jurisdiction.
     (i) All section headings are for convenience only and shall not define or
limit the provisions of this Agreement.
     (j) This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and shall be binding as of the date first
written above, and all of which shall constitute one and the same instrument.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Employment Agreement as of the day and year first
written above.

           
SENTIGEN HOLDING CORP.
      By:   /s/ Thomas J. Livelli       Name:  Thomas J. Livelli   
Title:    President and CEO            /s/ G. Scott Segler       G. Scott
Segler           

 